DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending and examined in the instant application.

Claim Objection
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot be dependent from two different claims not in the alternative.  Claims 15 is dependent from claims 2 and 14 (not in the alternative).  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.

Claim Rejections - 35 USC § 112(d) – Does not further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not recite any limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 recites software.  Software, per se, is generally not a statutory class of invention.  While claims 17-18 recite computer readable media, since the specification does not limit the computer readable media to be non-transitory, it is interpreted that the computer readable media comprises transitory media, such as carrier waves, which are not a statutory class of invention.

Allowable Subject Matter
Claims 1-11, 13-14, and 19 are allowed.
While the claims recite judicial exceptions, the use of the MPD model has the practical application of increasing computationally efficiency of SPR data relative to conventional techniques (page 9, lines 6-10 of the specification).
The claims are free of the prior art because the prior art does not apply an MPD or variant of the MPD model (as defined in the specification) to SPR data.

Related Art
The document of Gast et al. [WO 03/091713 A2] teaches applying SPR to understanding the interactions between enzymes and substrates. Gast et al. does not teach the systems of differential equations required by the MPD model.
While the document of Majka et al. [Advances in Biochemical Engineering/Biotechnology, 2006, volume 104, pages 13-36] applies systems of differential equations to SPR data, the systems of differential equations do not fit the criteria defined for partial differential equations for MPD models described in the specification.
While the document of Goyette et al. [Science Advances, volume 3, 24 March 2017, pages e1601692-e1601706] teaches the limitations of the claims, Goyette et al. is not prior art.

E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        11 April 2021